Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3, 4, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 22, 2022.
Applicant's election with traverse of species 3 (Figure 6) and sub-species 7-9 and 11 (Figures 16A, 16B, 17A, 17B, 18A, 18B, 20A and 20B) in the reply filed on September 22, 2022 is acknowledged.  The traversal is on the ground(s) that a search for all of the embodiments does not impose a serious burden on the examiner. This is found partially persuasive. It is noted that the applicant’s remarks that the species of sub-species 7-9 and 11 should be examined together as they do not impose a serious burden on the examiner are persuasive. Thus, these embodiments will be examined together. However, the embodiments of species 1, 2, and 4 are directed to structurally distinct embodiments of the invention and are not disclosed as being obvious variants from the elected embodiment. Thus, the embodiments of species 1, 2, and 4 will not be examined with the elected species 3. The applicant argues that there would not be a serious burden on the examiner as the embodiments are all directed to the same disclosed relationship (namely a reduced MOI). However, this argument is not persuasive because even though the species are all directed to a reduction in MOI for a football they define distinct structural arrangements for achieving this reduction in MOI. Indeed, the embodiments of species 1, 2 and 4 use distinct regions/spacings and apertures for achieving the reduction in MOI whereas the embodiments of species 3 defines a non-uniform inner layer having different strength, density and thickness. Thus, because the species are directed to distinct structural embodiments for achieving the reduction in MOI, the requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 depends from claim 16 and thus, does not depend from a claim previously set forth.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Conen (11,110,323) in view of Krysiak (8,512,177).  Regarding claim 1, Conen discloses a football (20c) construction comprising a bladder, an outermost layer about the bladder and a lacing surface featuring a series of parallel projections from an exterior of the outermost layer.  Note Figures 2 and 4 and column 1, lines 31-47.  The examiner takes official notice that it is well known in the art of footballs to provide the bladder in a prolate spheroidal shape for forming the football.  Conen also teaches a plurality of weights (111a, 111b) that are located within the football in order to cause the ball to rotate about axes that are not coincident with major or minor axes (103, 105).  Note column 6, lines 7-12.  As shown in Figure 5, the weights are located such that they create a non-uniform distribution of mass providing a greater mass proximate the longitudinal axis to decrease a MOI of the football.  It is noted that Conen states that the weights can be located a) within an outer casing; b) adjacent an inner surface of the outer casing; c) adjacent an outer surface of the bladder; d) adjacent an inner surface of the bladder; 3) within a wall of the bladder; and f) at the bladder.  However, Conen does not particularly teach that the weights are defined within a non-uniform layer sandwiched between the bladder and the outermost layer as recited.  Krysiak reveals that it is known in the art of footballs to provide an inner layer with a pocket in order to accommodate an object therein.  Note Figures 28-30 of Krysiak showing the object (18) located within an intermediate layer (40) of the football.  Given the suggestion of Conen to locate the weights adjacent an inner surface of the outer casing or adjacent an outer surface of the bladder, it would have been obvious to one of ordinary skill in the art to locate the weights within the intermediate layer (40) of Krysiak in order to support and securely locate the weights in the interior of the football. 
Regarding the limitation for the first region distant the longitudinal axis to have a first material composition having a first material density and the second region proximate the longitudinal axis having a second material composition different than the first material with the second material density greater than the first material density, it is noted that Conen provides weights (111a, 111b) that are located at the second region proximate the longitudinal axis.  Note the examiner’s notations on Figure 5 of Conen identifying the regions.  It would have been obvious to one of ordinary skill in the art to provide the weights with a greater density than the material of the intermediate layer in order to provide the desired off-axis weight distribution of Conen.  Providing the weights with a greater density defines a second material composition (i.e., the weights and intermediate layer) having a greater density than that of the first material composition (i.e., the intermediate layer).  

    PNG
    media_image1.png
    580
    768
    media_image1.png
    Greyscale

Regarding claim 2, note the rejection of claim 1.  The first region distant the longitudinal axis has a first density of the first material (i.e., the intermediate layer) and the second region proximate the longitudinal axis has a second density of a second material (i.e., the intermediate layer and the weights).  It would have been obvious to one of ordinary skill in the art to provide the weights with a greater density than the material of the intermediate layer in order to provide the desired off-axis weight distribution of Conen.  
Regarding claim 7, note column 6, lines 37-61 of Krysiak stating that layers of foam padding may be added to the football as intermediate layers.  Note Figures 7B-7D.  It would have been obvious to one of ordinary skill in the art to provide a layer of foam padding to the football of Conen in order to soften the feel of the football.  Providing the foam material as part of the intermediate layer defines a first region that comprises a foamed material.  Further, the second region as identified above includes the weight which defines a solid material.   
Regarding claim 9, note Figure 6 of Conen showing a layer with the weight (111) inserted therein.  It would have been obvious to one of ordinary skill in the art to provide the intermediate layer of Krysiak with the weight in a similar manner in order to contain the weight.  Thus, the intermediate layer of the combination of Conen in view of Krysiak would define a first thickness distant the longitudinal axis and a second thickness proximate the longitudinal axis wherein the second thickness containing the weight would be greater than the first thickness.  
Regarding claims 10 and 11, Krysiak states that the intermediate layer can comprise a woven fabric that forms a liner.  Note column 6, lines 20-25.  It would have been obvious to one of ordinary skill in the art to provide the football of Conen with the woven fabric in order to further strengthen the structure of the football.  
Regarding claim 12, Conen and Krysiak both show footballs with a lace passing through the outermost layer and forming the projections.  Note Figure 4 of Conen and Figures 1 and 28 of Krysiak.  
Regarding claim 13, note Figure 5 of Conen showing the locations for the weights (111a, 111b).  The weights positioned in the intermediate layer of Krysiak provide a first region proximate the lacing surface and a second region proximate the longitudinal axis wherein the fist region is different than the second region because of the located weights therein.  
Regarding claims 14 and 15, note the rejection of claim 1 as these claims recite similar limitations.  Further, note the rejection of claim 9 as the combination of Conen in view of Krysiak defines an intermediate layer having a first thickness distant the longitudinal axis and a second thickness proximate the longitudinal axis wherein the second thickness containing the weight is greater than the first thickness.  
Regarding claim 16, note the rejection of claim 1 as these claims recite similar limitations.  It would have been obvious to one of ordinary skill in the art to provide the weights with a greater density than the material of the intermediate layer in order to provide the desired off-axis weight distribution of Conen.  
Regarding claim 17, the second region of Conen comprising the weight positioned within the intermediate layer defines a second material composition that is greater in density than the first region comprising the intermediate layer.  
Regarding claim 18, the combination of Conen in view of Krysiak teaches the football construction including the outermost layer, the prolate spheroidal shaped bladder and the lacing surface as recited.  Note the rejection of claim 1.  Further, the weights of Conen provided in the intermediate layer of Krysiak teach a non-uniform layer sandwiched between the bladder and the outermost layer, the non-uniform having a non-uniform distribution of mass providing a greater mass proximate the longitudinal axis to decrease a MOI of the football.  
Regarding the limitation for the first region distant the longitudinal axis having a first material composition with a first strength and a second region proximate the longitudinal axis having a second material composition different than the first material composition and having a second strength less than the first strength, note the examiner’s notations on Figure 5 of Conen below.  Here, the football of Conen provides the first and second regions as recited.  

    PNG
    media_image2.png
    580
    735
    media_image2.png
    Greyscale

The first region as identified provides the weight and intermediate layer and defines a first material composition.  The second region as identified provides the intermediate layer and defines the second material composition.  It is noted that Krysiak teaches that the material for the intermediate layer can be formed of rubber, latex, ethyl vinyl acetate and other polymeric elastomeric materials.  Note column 6, lines 15-27.  Conen states that his weight (111a, 111b) is formed from hardened rubber, silicone, plastic or PVC.  The hardened rubber or PVC defines a material that is stronger (i.e., less flexible) than the rubber, latex, ethyl vinyl acetate or polymeric elastomeric material of the intermediate layer defined by Krysiak.  
Allowable Subject Matter
Claims 5, 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711